Appeal of SIDNEY WEINBURG. Docket No. 223.

The New York State Income tax levied upon the income of 1919 but payable and paid in 1920, is not
an allowable deduction from gross income in the taxpayer's return for Federal income tax for the
year 1919.

Submitted November 5, 1924; decided December 11, 1924.

Gyrus Williams, C. P. A., for the taxpayer.
Willis D. Nance, Esq. (Nelson T. Hartson, Solicitor of Internal Eevenue) for the Commissioner.

Before James, Sternhagen, and Trussell.
At the hearing of this appeal Mr. Cyrus Williams, acting as counsel for the taxpayer was sworn as
a witness for the taxpayer, and, from the evidence given, the Board makes the following

FINDINGS OF FACT.
The taxpayer was, during the vear 1919, a partner in the firm of F. A. Straus & Co. of New York,
N. Y.
For the calendar year 1919 the taxpayer made an amended in dividual income tax return in which ne
showed his gross income and deductions as follows

GROSS INCOME.
Share of partnership profits of F. A. Straus & Co
Minor items of income, including interest on liberty bonds
$425, Oil. 21 1,072.34
426, 083. 55
13, 340. 40
Total
Minor items of allowable deductions aggregating New York State income tax
Total
$1,785.99 11,554.41

DEDUCTIONS
Net Income, as per amended return
The books of the partnership of F. A. Straus & Co. were kept
upon an accrual basis.

This taxpayer kept a memorandum book on the debit side of
which there appears from time to time the items of moneys with drawn from the partnership for his
personal uses, together with all his income from other sources. On the credit side appear items
ofhispersonaldisbursements. Inthisbookchargesweremadeonly at times when items of income were
received and payments were disbursed.

An examining revenue agent reported that this taxpayer kept his books on a cash receipts and
disbursements basis and thereupon the Commissioner disallowed as a deduction from gross income in
the taxpayer's individual income tax return for the year 1919 the item of New York State income
tax levied upon his 1919 income paid in 1920 and claimed a deficiency in tax in the sum of $8,856.
81, from which the taxpayer brings this appeal.

DECISION
The determination of the Commissioner is approved.